Farmer, Duncan and Thompson, JJ., dissenting: We do not agree with the reasoning of the opinion upon which the court’s decision is based. It was expressly decided in Therens v. Therens, 267 Ill. 592, that section 19 of the Chancery act does not deal with matters of practice but creates and confers rights on a certain class of defendants to a chancery suit. In our opinion the question here involved is not governed by the rules of the English chancery practice or the rules governing the exercise of chancery jurisdiction in proceedings purely in rem.